Order entered November 26, 1956, denying in part petitioners’ motion for an order modifying respondent’s notice for an examination before trial, unanimously affirmed. No opinion. The date for tiie examination to proceed shall be fixed in the order. Settle order on notice. Order entered November 27, 1956, denying petitioners’ motion for leave to serve a subpoena duces tecum upon the Tax Commission of the City of New York, unanimously affirmed, with $20 costs and disbursements to the respondent Tax Commission. No opinion. Concur — Feck, P. J., Breitel, Botein, Rabin and Prank, JJ.